DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on 7/28/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Telford et al. (US 3,269,318).
Regarding claim 1, Telford discloses a drainage device comprising: a drain pump including a drain port for discharging water (18); a drain pipe guiding discharge of water discharged from the drain pump (19); an air chamber in which the drain pump is connected to an upper portion thereof and the drain pipe is connected to a lower portion thereof (12; note connections at 17, 19, and 24; also note that each of 17, 19, and 24 is broadly and reasonably connected to upper and lower portions of the air chamber); and an air pump configured to inject air into the air chamber (21).

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peukert et al.  (US 2008/0283099).
Regarding claims 1-2, Peukert discloses a drainage device comprising: a drain pump including a drain port for discharging water (Figure 1: 7); a drain pipe guiding discharge of water discharged from the drain pump (8); an air chamber in which the drain pump is connected to an upper portion thereof and the drain pipe is connected to a lower portion thereof (10; note that each of 7 and 8 is broadly and reasonably connected to upper and lower portions of the air chamber); and an air pump configured to inject air into the air chamber (12); wherein the air pump includes a pump housing and a blowing fan installed in the pump housing (12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Telford et al.  (US 3,269,318).
Regarding claim 3, Telford is relied upon as applied above and further discloses wherein the air pump includes an air pump housing (Figures 2, 3: 21), a piston movably installed in the 
Telford does not expressly disclose the air pump housing is cylindrical; however, is considered to be a mere change in shape which has been shown to be obvious to a PHOSITA.  MPEP 2144.04 (IV) (B) – Changes in Shape.  It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Telford, and to have wherein the air pump housing is cylindrical, and there would be no unexpected results.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Telford et al.  (US 3,269,318) in view of McFarlane (US 3,216,255).
Regarding claims 4 and 5, Telford is relied upon as above, but does not expressly disclose a water level sensor configured to detect a water level in the air chamber; and wherein the water level sensor includes a pair of electrodes disposed to be spaced apart from each other on an upper portion of the air chamber.
McFarlane discloses fluid level instrumentation (Figure 3) including a tank (10), a conductive plate (42) having an output electrode thereon (44), a float (52), and a moving electrode (48) connected to the float.  A fluid level change is detected as a function of a change in capacitance between the electrodes (col. 3, lines 44-54).
Because it is known in the art to detect a fluid level with a float and a pair of electrodes, and the results of the modification would be predictable, namely, providing a known means of measuring the fluid level, it would have been obvious to one of ordinary skill in the art at the .

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Telford et al.  (US 3,269,318) in view of Issachar (US 6,218,949).
Regarding claims 4 and 6, Telford is relied upon as above, but does not expressly disclose a water level sensor configured to detect a water level in the air chamber; wherein the water level sensor includes a light emitting portion and a light receiving portion disposed to be spaced apart from each other, a buoyancy body disposed inside the air chamber, and a guide rod moving up and down with the buoyancy body, and the guide rod moves up and down such that an upper end portion of the guide rod enters a space between the light emitting portion and the light receiving portion or escapes from the space between the light emitting portion and the light receiving portion.
Issachar discloses a liquid level monitoring and control apparatus including a float (Figure 1A: 35) attached to a rod (36).  In a further embodiment (Figures 9A-9D), there is an optical light source (60”) and an optical detector (58”) arranged such that light from the light source can reach the detector when an opaque portion (27”) of the actuator is out of the light path (61”).
Because it is known in the art to monitor a fluid level with a float, rod, a light emitting portion and a light receiving portion, and the results of the modification would be predictable, .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peukert et al.  (US 2008/0283099) in view of Lee (US 2004/0163689).
Peukert is relied upon as above, but does not expressly disclose a check valve disposed at the drain port to prevent backflow of water.
Lee discloses a dishwasher having a drain pump (Figure 4: 72) and a check valve (80) disposed at a backflow-preventing passage (76).
Because it is known in the art to have a check valve as claimed, and the results of the modification would be predictable, namely, preventing backflow of draining fluid, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have a check valve disposed at the drain port to prevent backflow of water.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386.  The examiner can normally be reached on M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711